Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 10, 2021 in response to the Office Action of May 10, 2021 is acknowledged and has been entered.  Claims 2-37 have been cancelled. Claims 1 and 48 have been amended. 
2.	Claims 1 and 38-50 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 and 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheson et al. (Clinical Advances in Hematology & Oncology 2011 .9(8:Suppl. 19): 1-11), “Cheson” in view of  US Pat. No. 9,840,505 (Ren et al. Dec. 12, 2017, effectively filed Jan. 10, 2011), “Ren” and in view of Flinn et al. (Blood Nov. 16, 2012 120 (21): 3663, IDS), “Flinn” for the reasons of record.
Cheson teaches bendamustine is a chemotherapeutic agent that displays a unique pattern of cytotoxicity compared with conventional alkylating agents. See abstract. Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent lymphomas, indolent NHL, and chronic lymphocytic leukemia (CLL), including in patients with disease refractory to conventional alkylating agents, chemotherapy, rituximab and radioimunotherpy.  See abstract and pp.6-7. 
Cheson teaches as set forth above, but does not teach treating with Compound 292.
	Ren teaches treating non-Hodgkin’s lymphoma (NHL) and indolent NHL (iNHL) with a hydrate of Compound 292/Formula I.  See claims 1-4, 8 and 9. 
	Ren teaches treating the combination of Compound 292/Formula I and bendamustine. See claim 24. 
Ren teaches treating with various therapeutically effective doses including about 15 mg, 25 mg, 30 mg, 35 mg, 45 mg, 50 mg, 60 mg, or about 75 mg. See columns 88-89.
Flinn teaches IPI-145 (Compound 292) is a potent PI3K- inhibitor in clinical development for hematological malignancies.  
Flinn teaches treating twice daily (BID) doses of 8 mg, 25 mg, 35 mg, and 50 mg continuously in 28 day cycles. Flinn teaches proportional increases in plasma Cmax and AUC over the dose ranges studied.

It would have been prima facie obvious at the time the invention was made to combine given that the level of skill in the art was high (e.g. a physician) the teachings of Cheson,  Ren and Flinn and treat with an iNHL subject who as developed resistance to rituximab and is refractory to chemotherapy or radioimunotherpy with compound 292 in combination with bendamustine because Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent NHL and chronic lymphocytic leukemia (CLL) that are refractory to chemotherapy, rituximab and radioimunotherpy,  Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches IPI-145 (Compound 292) is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, MCL, and CLL.  Thus one would have been motivated to treat rituximab resistant iNHL that is refractory to chemotherapy or radioimunotherpy with bendamustine and Compound 292 given the Cheson teaches that bendamustine is effective at treating said rituximab resistant, chemotherapy or radioimunotherpy refractory iNHL, Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches Compound 292 has clinical activity in patients with advanced, previously treated iNHL.

Response to Arguments
	4.	Applicant argues that as amended, instant claims are directed to methods of treating NHL in a subject with Compound 292 wherein the subject has developed resistance to prior treatment with rituximab and where iNHL is refractory to chemotherapy or RIT. Ren is simply silent on a method of treating iNHL subject who has developed resistance to a prior 
Applicant argues that Flinn does not cure the deficiencies of Ren. Flinn relates to a Phase I dose-escalation study for Compound 292 in patients with advanced hematological malignancies. While Film discloses enrolling 4 iNHL patients, Flinn is silent on whether the iNHL subjects had previously developed resistance to rituximab treatment, much less iNHL being refractory to chemotherapy or RIT. Thus, Flinn alone or in combination with Ren does not render the pending claims obvious as it does not provide any teaching or suggestions for specifically teaching refractory iNHL with Compound 292 as claimed.

Applicant’s arguments have been considered, but have not been found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Similarly arguments against the combination of Ren and Flinn together are not found persuasive because the rejection is based on the combination of Cheson in view of Ren and Flinn, not Ren and Flinn alone.
 
Applicant argues that Cheson does not cure the deficiencies of Ren and/or Flinn, alone or in combination. Cheson, while generally teaching bendamustine for treatment of refractory iNHL, does not teach Compound 292, Cheson teaches that bendamustine’s efficacy towards refractory UNHL is likely due to bendamustine’s unique ability to modulate DNA repair mechanism differently when compared to traditional alkylating agents, which develops 

Applicant’s arguments have been considered, but have not been found persuasive.  It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Cheson, Ren, and Flinn to treat a iNHL subject who as developed resistance to rituximab and is refractory to chemotherapy or radioimunotherpy with compound 292 in combination with bendamustine because Cheson teaches bendamustine has demonstrated significant efficacy in patients with  iNHL that are refractory to chemotherapy, rituximab and radioimunotherpy, Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches IPI-145 (Compound 292) is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, MCL, and CLL.  Thus given that art teaches treatment of iNHL with IPI-145 (Compound 292) and bendamustine in previously treated patients, particularly in patients with iNHL that are refractory to chemotherapy, rituximab and radioimunotherpy, one would have been motivated to combine IPI-145 (Compound 292) and bendamustine to optimize treatment of 

Applicant argues that furthermore, a study sponsored by Applicant has shown in a Phase U clinical study that Compound 292 (a.k.a duvelisib) “demonstrated clinically meaningful activity and a manageable safety profile in heavily pretreated, double-refractory iNHL" subjects with over response rate of 47.3%. See Flinn et al. J Clin Oncol 2019 Apr 10; 37(11):912-022 Flinn 2019", Exhibit A at p. 912, abstract, emphasis added. This result was surprising and unexpected given that “iNHL remains largely incurable, with treatment resistance and cumulative toxicity limiting options for many patients.” Flinn 2019 at p. 920, right column. This surprising activity of Compound 292 on refractory iNHL could not have been predicted by Cheson, Ren or Flinn, which provide no guidance on double-refractory iNHL which is extremely difficult to treat. Accordingly, the claimed methods of Compound 292, alone or in combination with a second active agent, for treating refractory iNHL in patients with resistance from prior treatment with rituximab are nonobvious.

Applicant’s arguments have been considered, but have not been persuasive. First it is noted that Flinn 2019 teaches that the results were consistent with previous observations.  See Abstract–Conclusion.  Thus Flinn 2019 indicates that the results were not unexpected.  
Even if the results of Flinn 2019 for treatment of rituximab resistant iNHL with Compound 292 alone were unexpected, the claims are not limited to treatment Compound 292 alone.  The claims encompass treatment with Compound 292 and various other compounds like bendamustine at any therapeutically effective amount.  The evidence of nonobviousness must be 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.	Claims 1 and 38-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 95-114 of co-pending Application No. 16/848,485 (published as US 2021/0060022 reference application) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘485 claims are drawn to a method of treating a hematologic malignancy in a human subject in need thereof, comprising orally administering to the subject twice daily about 15 mg to about 75 mg of a compound 292 or a pharmaceutically acceptable salt, solvate, hydrate, co-crystal, clathrate, or polymorph thereof, wherein the hematologic malignancy is an indolent NHL and is refractory to rituximab therapy, chemotherapy, and/or radioimunotherpy.  The ‘485 claims additionally treat with MEK inhibitors like AZD8330 and HDAC inhibitors like belinostat and vorinosat. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims which have all of the characteristics of a method of treating or managing indolent non-Hodgkin’s lymphoma (iNHL) in a subject, the method comprising: administering to a subject who has developed resistance to a prior treatment with rituximab a therapeutically effective amount of compound 292 or a pharmaceutically acceptable prima facie obvious at the time the invention was filed given that the level of skill in the art was high to modify the dose  of compound 292 depending on the status of the patient to be treated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	6.	Applicant argues that the Office has instructed that a terminal disclaimer in compliance with 37 CFR. §§ 1.3219(c0 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatatory double patenting ground. While not acquiescing or addressing the propriety of the Examiner’s rejections, and specifically the Examiner's interpretation of what the cited reference teaches or suggests, Applicant respectfully and properly defers addressing the present rejection until all claims are found to contain allowable subject matter.

Applicant's arguments have been considered, but have not been found persuasive because the instant claims remain obvious in view of the co-pending claims for the reasons of record and no terminal disclaimer has been filed.  Thus the rejection is maintained for the reasons of record. 
Conclusion
7.	All other objections and rejections recited in the Office Action of May 10, 2021 are withdrawn in view of Applicant’s amendments and arguments.
8.	No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642